ACCEPTED
                                                                                                                 04-15-00035-CV
                                                                                                     FOURTH COURT OF APPEALS
                                                                                                          SAN ANTONIO, TEXAS
                                                                                                            6/22/2015 6:03:09 PM
                                                                                                                  KEITH HOTTLE
                                                                                                                          CLERK



                                             No. 04-15-00035-CV
                                                                                              FILED IN
                                    IN THE COURT OF APPEALS                            4th COURT OF APPEALS
                                    FOURTH JUDICIAL DISTRICT                            SAN ANTONIO, TEXAS
                                       SAN ANTONIO, TEXAS                              06/22/2015 6:03:09 PM
                                __________________________________                         KEITH E. HOTTLE
                                                                                                Clerk
                                   Ark Dimension 4, Inc. and Robert Pospisil,
                                                          Appellants

                                                        v.

                 Michelle Griffith, Personal Representative of the Estate of Del O. Amy, Deceased,
                                                                Appellee
                                ___________________________________

                  Appealed from 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 12575A
                            Honorable N. Keith Williams, Judge Presiding
                             ___________________________________

                              MOTION TO EXTEND ABATEMENT
                              OF APPEAL PENDING SETTLEMENT

                               ___________________________________

        Appellants, Ark Dimension 4, Inc. and Robert Pospisil, and Appellee, Michelle Griffith, file

this Motion to Extend Abatement of Appeal Pending Settlement, and respectfully show as follows:

        1.       On May 14, 2015, the parties filed a “Joint Motion to Abate Appeal,” which this Court

granted on May 22, 2015. In the Order entered May 22, 2015, the Court abated the case for a period

of 30 days and instructed the parties either to file a motion to dismiss the appeal or a motion to extend

the abatement.

        2.       The settlement in this case is conditioned upon the closing of a commercial real estate

transaction which has not happened as of this date. Accordingly, the parties hereby move the Court

to extend the abatement an additional 30 days, until July 21, 2015.




                                                        1
       WHEREFORE, the parties request the Court to extend the abatement in this matter an

additional 30 days so that they can finalize the settlement in this matter, and for such other relief to

which they may be entitled.

                                                        Respectfully submitted,

                                                        BAYNE, SNELL & KRAUSE
                                                        1250 N.E. Loop 410, Suite 725
                                                        San Antonio, Texas 78209
                                                        Telephone: (210) 824-3278
                                                        Telecopier: (210) 824-3937
                                                        Email: dsnell@bsklaw.com


                                                        By:            /S/
                                                             David C. “Clay” Snell
                                                             State Bar No. 24011309
                                                        ATTORNEY FOR APPELLANTS



                                                        __________/S?___________________
                                                        Genevieve Klein Gold
                                                        State Bar No.______________
                                                        The Nevins Law Firm
                                                        206 W. Main Street
                                                        Fredericksburg, Texas 78624
                                                        Telephone: (830)990-0557
                                                        Telecopier: (830) 990-0559
                                                        ATTORNEY FOR APPELLEE,
                                                        MICHELLE GRIFFITH


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served upon Genevieve
Klein Gold, The Nevins Law Firm, 206 W. Main Street, Fredericksburg, Texas 78624, on this the
22nd day of June, 2015.


                                                                      /S/
                                                        David C. "Clay" Snell




                                                   2